Eberhardt, Judge.
Camilla Loan Company, Inc. brought suit on a promissory note, attaching a copy thereof together with an itemized charge and disbursement statement rendered in connection with the making of the loan and copy of a notice to the maker, in compliance with Code Ann. § 20-506, to bind him for the payment of attorney’s fees, and sought recovery of the balance alleged to be due on the note, together with attorney’s fees. The petition was amended to allege that plaintiff was duly licensed to do business under the Industrial Loan Act (Code Ann. § 25-301 et seq.) and that the loan represented by the note sued on was “made pursuant to and under the provisions of the Georgia Industrial Loan Act.” To the sustaining of a general demurrer to the petition plaintiff appeals. Held:
The question raised by the demurrer is controlled by Bayne v. Sun Finance Co. No. 1, 114 Ga. App. 27 (150 SE2d 311) and Clark v. Liberty Loan Corp., 116 Ga. App. 213 (156 SE2d 535). While a better allegation as to licensing would have unequivocally asserted that the loan was made at a time when the lender was duly licensed, the allegation that the lender was duly licensed and that the loan was made pursuant to and under the provisions of the Act can only mean that the loan was made while the lender was licensed and in compliance with all provisions of the Act. As against a general demurrer the allegations are good and it was error to sustain the demurrer.

Judgment reversed.


Felton, C. J., and Hall, J., concur.

James C. Brim, Jr., for appellant.
Phillip Sheffield, for appellee.